EXHIBIT (10)(120)


Form of Approval  of Grant of Stock Options at September 13, 2013


ATTITUDE DRINKS, INCORPORATED
A Delaware corporation


UNANIMOUS WRITTEN CONSENT
TO ACTION BY DIRECTORS



The undersigned directors of ATTITUDE DRINKS INCORPORATED, a Delaware
corporation, (the “Company”) took the following actions by written consent
without a meeting as allowed by the laws of the State of Delaware and the
Company’s bylaws.


WHEREAS, it is in the best interest of the Company to adopt the 2013 Stock
Compensation and Incentive Plan, in the form attached hereto as Exhibit A; and


WHEREAS, it is in the best interest of the Company to reserve 10,000,000 shares
of the Company’s $.00001 par value common stock for future issuances under the
2013 Stock Compensation and Incentive Plan (the “Plan”) and to register these
shares on a Form S-8 Registration Statement with the Securities and Exchange
Commission (“SEC”).


WHEREAS, it is the best interest of the Company to allocate options to purchase
up to 10,000,000 shares of the Company’s $.00001 par value common stock, for
issuance under the Plan to the following persons:
 
Tommy Kee
1,806,426
Craig Peters
1,530,149
Jack Shea
1,188,000
Debbie Lieblong
956,343
Nicole Fuller
850,083
Bill Fowler
825,000
Roy Warren
500,000
Jack Buckman
500,000
Mike Edwards
500,000
Rich Stammler
330,000
Nick Long
247,500
Mike Small
247,500
Phil Terrano
247,500
Carly Augeri
165,000
Chris Conkling
65,000
Roy Warren, Jr.
41,499
    Total
10,000,000

 
 
 

--------------------------------------------------------------------------------

 


RESOLVED, that the Company hereby adopts the Plan and reserves 10,000,000 shares
of the Company’s $.00001 par value common stock for future issuances under the
Plan. The Company will file a Registration Statement on Form S-8 to register the
shares underlying the Plan;
 
RESOLVED, that it is in the best interest of the Company to allocate options to
purchase up to 10,000,000 shares of the Company’s $.00001 par value common
stock, for issuance under the Plan, to the persons and in  the amounts set forth
above.  The exercise price shall be $.004 per share.  All stock options
referenced above shall expire on September 13, 2018 and shall immediately vest
in each person referenced above.


RESOLVED, that the Company’s President and/or Chief Financial Officer shall
prepare and deliver a Stock Option Certificate to each person in substantially
the form attached to these resolutions (see Exhibit B).


RESOLVED, that the President and/or the Secretary of the Company are authorized,
in the name and on behalf of the Corporation, to execute and deliver any and all
other agreements, contracts, instruments, and writings of any nature and to do
any other act or thing that may be necessary or desirable to carry out the
foregoing resolutions;


RESOLVED FURTHER, that all of the resolutions and actions of the board or its
duly appointed officers, heretofore adopted and taken, and all of the acts of
the Company’s agents in carrying out and promoting the purposes, goals and
interests of this Company through the date hereof, not specifically addressed by
these or prior resolutions adopted by the directors are hereby approved,
ratified, and made the acts and deeds of the Company.  Excluded from this
ratification is the action, or failure to act, by any officer, director or agent
of the Company which may give the Company cause to bring suit on behalf of the
Company for breach of fiduciary duty or fraud, or such other causes that may be
against public policy;


RESOLVED FURTHER, that the execution of the documents by the authorized officers
or agents of the Company related to these resolutions is and shall be
enforceable and a binding act and obligation of the Company without the
necessity of the signature or attestation of any director or the board, or
affixing of the corporate seal;
 
RESOLVED FURTHER, that the President and/or Secretary of the Company are hereby
authorized and directed to execute and deliver any instrument or instruments and
to do all things that may effectuate the transactions hereby authorized, and
such officers are hereby authorized to carry out these resolutions in such
manner as he/she may deem to be in the best interests of the Company;
 
RESOLVED FURTHER, that the Secretary of the Company is authorized and directed
to certify these resolutions as required; and
 
 
2

--------------------------------------------------------------------------------

 
 
RESOLVED, that the President, any Vice President, the Treasurer, and the
Secretary of the Company hereby are, and each of them with the full authority to
act without the others hereby is, authorized, in the name and on behalf of the
Company, to execute and deliver any and all contracts, deeds, and writings of
any nature and to do any other act or thing that may be necessary or desirable
to carry out the foregoing.


IN WITNESS WHEREOF, the undersigned directors execute this Written Consent to
Action to be effective as of September 13, 2013.
 

 
 
/s/ Roy G. Warren      
Roy G. Warren, Director
             
/s/ John Buckman
     
John Buckman, Director
             
/s/ Mike Edwards
     
Mike Edwards, Director
 



 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Attitude Drinks Incorporated
2013 Stock Compensation and Incentive Plan


1.             Purpose of Plan
 
1.1           This 2013 Stock Compensation and Incentive Plan (the “Plan”) of
Attitude Drinks Incorporated, a Delaware corporation, (the “Company”) for
employees, directors, consultants and other persons associated with the Company,
is intended to advance the best interests of the Company by providing those
persons who have a substantial responsibility for its management and growth with
additional incentives and by increasing their proprietary interests in the
success of the Company, thereby encouraging them to maintain their relationships
with the Company.  Further, the availability and offering of stock options and
common stock under the Plan supports and increases the Company's ability to
attract and retain individuals of exceptional talent upon whom, in large
measure, the sustained progress, growth and profitability of the Company
depends.


2.             Definitions


2.1           For Plan purposes, except where the context might clearly indicate
otherwise, the following terms shall have the meanings set forth below:


“Board” shall mean the Board of Directors of the Company.


“Committee” shall mean the Compensation Committee, or such other committee
appointed by the Board, which shall be designated by the Board to administer the
Plan, or the Board if no committee has been established.  The Committee shall be
composed of three or more persons as from time to time are appointed to serve by
the Board.  Each member of the Committee, while serving as such, shall be a
disinterested person with the meaning of Rule 16b-3 promulgated under the
Securities Exchange Act of 1934.


“Common Shares” shall mean the Company's Common Shares, $.00001 par value per
share, or, in the event that the outstanding Common Shares are hereafter changed
into or exchanged for different shares of securities of the Company, such other
shares or securities.


“Company” shall mean Attitude Drinks Incorporated, a Delaware corporation, and
any parent or subsidiary corporation of the Company as such terms are defined in
Sections 424(e) and 424(f), respectively, of the Code.


“Fair Market Value” shall mean, with respect to the date a given stock option is
granted or exercised, the average of the highest and lowest reported sales
prices of the Common Shares, as reported by such responsible reporting service
as the Committee may select, or if there were no transactions in the Common
Shares on such day, then the last preceding day on which transactions took
place.  The above withstanding, the Committee may determine the Fair Market
Value in such other manner as it may deem more equitable for Plan purposes or as
is required by applicable laws or regulations.
 
 
4

--------------------------------------------------------------------------------

 


“Optionee” shall mean an employee, consultant or director of the Company who has
been granted one or more Stock Options under the Plan.


“Common Stock” shall mean shares of common stock which are issued by the Company
pursuant to Section 5, below.


“Common Stockholder” means the employee of, consultant to, or director of the
Company, or other person to whom shares of Common Stock are issued pursuant to
this Plan.


“Common Stock Agreement” means an agreement executed by a Common Stockholder and
the Company as contemplated by Section 5, below, which imposes on the shares of
Common Stock held by the Common Stockholder such restrictions as the Board or
Committee deems appropriate.


“Stock Option,” “Non-Qualified Stock Option” or “NQSO” shall mean a stock option
granted pursuant to the terms of the Plan.


“Stock Option Agreement” shall mean the agreement between the Company and the
Optionee under which the Optionee may purchase Common Shares hereunder.


3.             Administration of the Plan


3.1           The Committee or the Board shall administer the Plan, and
accordingly, it shall have full power to grant Stock Options and Common Stock,
construe and interpret the Plan, establish rules and regulations and perform all
other acts, including the delegation of administrative responsibilities, it
believes reasonable and proper.


3.2           The determination of those eligible to receive Stock Options and
Common Stock, and the amount, type and timing of each grant and the terms and
conditions of the respective Stock Option Agreements and Common Stock Agreements
shall rest in the sole discretion of the Committee, subject to the provisions of
the Plan.


3.3           The Committee may cancel any Stock Option awarded under the Plan
if an Optionee conducts himself in a manner which the Committee determines to be
inimical to the best interest of the Company, as set forth more fully in
paragraph 8 of Article 11 of the Plan.


3.4           The Board, or the Committee, may correct any defect, supply any
omission or reconcile any inconsistency in the Plan, or in any granted Stock
Option, in the manner and to the extent it shall deem necessary to carry it into
effect.


3.5           Any decision made, or action taken, by the Committee or the Board
arising out of or in connection with the interpretation and administration of
the Plan shall be final and conclusive.
 
 
5

--------------------------------------------------------------------------------

 


3.6           Meetings of the Committee shall be held at such times and places
as shall be determined by the Committee.  A majority of the members of the
Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting shall decide any
question brought before that meeting.  In addition, the Committee may take any
action otherwise proper under the Plan by the affirmative vote, taken without a
meeting, of a majority of its members.


3.7           No member of the Committee shall be liable for any act or omission
of any other member of the Committee or for any act or omission on his own part,
including, but not limited to, the exercise of any power or discretion given to
him under the Plan, except those resulting from his own gross negligence or
willful misconduct.


3.8           The Company, through its management, shall supply full and timely
information to the Committee on all matters relating to the eligibility of
Optionees, their duties and performance, and current information on any
Optionee's death, retirement, disability or other termination of association
with the Company, and such other pertinent information as the Committee may
require.  The Company shall furnish the Committee with such clerical and other
assistance as is necessary in the performance of its duties hereunder.


4.             Shares Subject to the Plan


4.1           The total number of shares of the Company available for grants of
Stock Options and Common Stock under the Plan shall be 10,000,000 Common Shares,
subject to adjustment in accordance with Article 7 of the Plan, of which may be
either authorized but unissued or reacquired Common Shares of the Company.


4.2           If a Stock Option or portion thereof shall expire or terminate for
any reason without having been exercised in full, the un-purchased shares
covered by such NQSO shall be available for future grants of Stock Options.


SECTION 1.                                
 
5.             Award of Common Stock


5.1           The Board or Committee from time to time, in its absolute
discretion, may (a) award Common Stock to employees of, consultants to, and
directors of the Company, and such other persons as the Board or Committee may
select, and (b) permit Holders of Options to exercise such Options prior to full
vesting therein and hold the Common Shares issued upon the exercise of the
Option as Common Stock.  In either event, the owner of such Common Stock shall
hold such stock subject to such vesting schedule as the Board or Committee may
impose or such vesting schedule to which the Option was subject, as determined
in the discretion of the Board or Committee.


5.2           Common Stock shall be issued only pursuant to a Common Stock
Agreement which shall be executed by the Common Stockholder and the Company, and
which shall contain such terms and conditions as the Board or Committee shall
determine consistent with this Plan, including such restrictions on transfer as
are imposed by the Common Stock Agreement.
 
 
6

--------------------------------------------------------------------------------

 


5.3           Upon delivery of the shares of Common Stock to the Common
Stockholder, the Common Stockholder shall have, unless otherwise provided by the
Board or Committee, all the rights of a stockholder with respect to said shares,
subject to the restrictions in the Common Stock Agreement, including the right
to receive all dividends and other distributions paid or made with respect to
the Common Stock.


5.4.           Notwithstanding anything in this Plan or any Common Stock
Agreement to the contrary, no Common Stockholder may sell or otherwise transfer,
whether for value or not, any of the Common Stock prior to the date on which the
Common Stock is vested therein.


5.5           All shares of Common Stock issued under this Plan (including any
shares of Common Stock and other securities issued with respect to the shares of
Common Stock as a result of stock dividends, stock splits or similar changes in
the capital structure of the Company) shall be subject to such restrictions as
the Board or Committee shall provide, and such restrictions may include, without
limitation, restrictions concerning voting rights, transferability of the Common
Stock and restrictions based on duration of employment with the Company, Company
performance and individual performance; moreover, the Board or Committee may, on
such terms and conditions as it determines appropriate, remove any or all of
such restric­tions.  Common Stock may not be sold or encumbered until all
applicable restrictions have terminated or expire.  The restrictions, if any,
imposed by the Board, Committee or the Board under this Section 5 need not be
identical for all Common Stock, and the imposition of any restriction with
respect to any Common Stock shall not require the imposition of the same or any
other restriction with respect to any other Common Stock.


5.6           Each Common Stock Agreement shall provide that the Company shall
have the right to repurchase from the Common Stockholder the unvested Common
Stock upon a termination of employment, termination of directorship or
termination of a consultancy arrangement, as applicable, at a cash price per
share equal to the purchase price paid by the Common Stockholder for such Common
Stock.


5.7           In the discretion of the Board or Committee, the Common Stock
Agreement may provide that the Company shall have the right of first refusal
with respect to the Common Stock and a right to repurchase the vested Common
Stock upon a termination of the Common Stockholder's employment with the
Company, the termination of the Common Stockholder's consulting arrangement with
the Company, the termination of the Common Stockholder's service on the Board,
or such other events as the Board or Committee may deem appropriate.


5.8           The Board or Committee shall cause a legend or legends to be
placed on certificates representing the shares of Common Stock that are subject
to restrictions under the Common Stock Agreements, and the legend or legends
shall make appropriate reference to the applicable restrictions.


6.             Stock Option Terms and Conditions


6.1           Consistent with the Plan's purpose, Stock Options may be granted
to non-employee directors of the Company or other persons who are performing or
who have been engaged to perform services of special importance to the
management, operation or development of the Company.
 
 
7

--------------------------------------------------------------------------------

 


6.2           All Stock Options granted under the Plan shall be evidenced by
agreements which shall be subject to applicable provisions of the Plan, and such
other provisions as the Committee may adopt, including the provisions set forth
in paragraphs 2 through 10 of this Section 6.


6.3           All Stock Options granted hereunder must be granted within ten
years from the earlier of the date that this Plan is adopted or approved by the
Company's shareholders.


6.4           No Stock Option granted to any employee or 10% Shareholder shall
be exercisable after the expiration of ten years from the date such NQSO is
granted.  The Committee, in its discretion, may provide that an Option shall be
exercisable during such ten year period or during any lesser period of time.


The Committee may establish installment exercise terms for a Stock Option such
that the NQSO becomes fully exercisable in a series of cumulating portions.  If
an Optionee does not, in any given installment period, purchase all the Common
Shares which such Optionee is entitled to purchase within such installment
period, such Optionee's right to purchase any Common Shares not purchased in
such installment period shall continue until the expiration or sooner
termination of such NQSO.  The Committee may also accelerate the exercise of any
NQSO.  However, no NQSO, or any portion thereof, may be exercisable until thirty
(30) days following the date of grant (“30-Day Holding Period”).


6.5           A Stock Option, or portion thereof, shall be exercised by delivery
of (i)  a written notice of exercise of the Company specifying the number of
Common Shares to be purchased, and (ii)  payment of the full price of such
Common Shares, as fully set forth in paragraph 6 of this Section 6.


No NQSO or installment thereof shall be exercisable except with respect to whole
shares, and fractional share interests shall be disregarded.  No less than 100
Common Shares may be purchased at one time unless the number purchased is the
total number of Common Shares available for purchase at the time under the
NQSO.  Until the Common Shares represented by an exercised NQSO are issued to an
Optionee, he shall have none of the rights of a shareholder.


6.6           The exercise price of a Stock Option, or portion thereof, may be
paid:


A.           In United States dollars, in cash or by cashier's check, certified
check, bank draft or money order, payable to the order of the Company in an
amount equal to the option price;


B.           At the discretion of the Committee, through the delivery of fully
paid and non-assessable Common Shares, with an aggregate Fair Market Value on
the date the NQSO is exercised equal to the option price, provided such tendered
Shares have been owned by the Optionee for at least one-year prior to such
exercise;  or


C.           By a combination of both A and B above.
 
 
8

--------------------------------------------------------------------------------

 


The Committee shall determine acceptable methods for tendering Common Shares as
payment upon the exercise of a Stock Option, and may impose such limitations and
prohibitions on the use of Common Shares to exercise an NQSO as it deems
appropriate.


Further, to the extent a Stock Option Agreement so provides, and as authorized
by the Committee, payment may be made in any other form that is consistent with
applicable laws, rules and regulations, including, but not limited to payment by
cashless exercise or payment by promissory note.


6.7           With the Optionee's consent, the Committee may cancel any Stock
Option issued under this Plan and issue a new NQSO to such Optionee.


6.8           Except by will or the laws of descent and distribution, no right
or interest in any Stock Option granted under the Plan shall be assignable or
transferable, and no right or interest of any Optionee shall be liable for, or
subject to, any lien, obligation or liability of the Optionee.  Stock Options
shall be exercisable during the Optionee's lifetime only by the Optionee or the
duly appointed legal representative of an incompetent Optionee.


6.9           In the event of an Optionee’s death while associated with the
Company or within three months after the termination of such association, the
personal representative or administrator of the Optionee's estate, or the
person(s) to whom an NQSO granted hereunder shall have been validly transferred
by such personal representative or administrator pursuant to the Optionee's will
or the laws of descent and distribution, shall have the right to exercise the
NQSO for one year after the date of the Optionee's death, to the extent that
(i)  such NQSO was exercisable on the date of such termination of employment by
death, (ii) such NQSO was not exercised, and (iii)  the exercise period does not
extend beyond the expiration of the term of the Option.


No transfer of a Stock Option by the will of an Optionee or by the laws of
descent and distribution shall be effective to bind the Company unless the
Company is furnished with written notice thereof and an authenticated copy of
the will and/or such other evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferee of the terms and conditions of such Stock Option.


In the event of an Optionee’s death following termination of the Optionee's
association with the Company while any portion of a NQSO remains exercisable,
the Committee, in its discretion, may provide for an extension of the exercise
period for up to one year after the Optionee's death but not beyond the
expiration of the term of the Stock Option.


6.10         Any Optionee who disposes Common Shares acquired on the exercise of
a NQSO by sale or exchange either (i) within two years after the date of the
grant of the NQSO under which the stock was acquired, or (ii) within one year
after the acquisition of such Shares, shall notify the Company of such
disposition and the amount realized upon such disposition.  The transfer of
Common Shares may also be by applicable provisions of the Securities Act of
1933, as amended.
 
 
9

--------------------------------------------------------------------------------

 
 
7.             Adjustments or Changes in Capitalization


7.1           In the event that the outstanding Common Shares of the Company are
hereafter changed into or exchanged for a different number or kind of shares or
other securities of the Company by reason of merger, consolidation, other
reorganization, recapitalization, reclassification, combination of shares, stock
split or stock dividend:


A.           Prompt, proportionate, equitable, lawful and adequate adjustment
shall be made of the aggregate number and kind of shares subject to Stock
Options which may be granted under the Plan, such that the Optionee shall have
the right to purchase such Common Shares as may be issued in exchange for the
Common Shares purchasable on exercise of the NQSO, had such merger,
consolidation, other reorganization, recapitalization, reclassification,
combination of shares, stock split or stock dividend not taken place;


B.           Rights under unexercised Stock Options or portions thereof granted
prior to any such change, both as to the number or kind of shares and the
exercise price per share, shall be adjusted appropriately, provided that such
adjustments shall be made without change in the total exercise price applicable
to the unexercised portion of such NQSO's, but by an adjustment in the price for
each share covered by such NQSO's;  or


C.           Upon any dissolution or liquidation of the Company or any merger or
combination in which the Company is not a surviving corporation, each
outstanding Stock Option granted hereunder shall terminate, but the Optionee
shall have the right, immediately prior to such dissolution, liquidation, merger
or combination, to exercise his NQSO in whole or in part, to the extent that it
shall not have been exercised, without regard to any installment exercise
provision in such NQSO.


7.2           The foregoing adjustments and the manner of application of the
foregoing provisions shall be determined solely by the Committee, whose
determination as to what adjustments shall be made and the extent thereof, shall
be final, binding and conclusive.  No fractional Shares shall be issued under
the Plan on account of any such adjustment.


8.             Merger, Consolidation or Tender Offer


8.1           If the Company shall be a party to a binding agreement to any
merger, consolidation, reorganization or sale of substantially all of its
assets, each outstanding Stock Option shall pertain and apply to the securities
and/or property which a shareholder of the number of Common Shares of the
Company subject to the NQSO would be entitled to receive pursuant to such
merger, consolidation, reorganization or sale of assets.


8.2           In the event that:


A.           Any person other than the Company acquires more than 20% of the
Common Shares of the Company through a tender offer, exchange offer or
otherwise;
 
 
10

--------------------------------------------------------------------------------

 


B.           A change in the “control” of the Company occurs, as such term is
defined in Rule 405 under the Securities Act of 1933; or


C.           There is a sale of all or substantially all of the assets of the
Company;


any then outstanding Stock Option held by an Optionee, who is deemed by the
Committee to be a statutory officer (an “Insider”) for purposes of Section 16 of
the Securities Exchange Act of 1934 shall be entitled to receive, subject to any
action by the Committee revoking such an entitlement as provided for below, in
lieu of the exercise of such Stock Option, to the extent that it is then
exercisable, a cash payment in an amount equal to the difference between the
aggregate exercise price of such NQSO, or portion thereof.  Moreover, this
amount is subject to adjustment as follows (i)  in the event of an offer or
similar event, the final offer price per share paid for Common Shares, or such
lower price as the Committee may determine to conform an option to preserve its
Stock Option status, times the number of Common Shares covered by the NQSO or
portion thereof, or (ii)  in the case of an event covered by B or C above, the
aggregate Fair Market Value of the Common Shares covered by the Stock Option, as
determined by the Committee at such time.


8.3           Any payment which the Company is required to make pursuant to
paragraph 8.2 of this Section 8 shall be made within 15 business days, following
the event which results in the Optionee's right to such payment.  In the event
of a tender offer in which fewer than all the shares that are validly tendered
in compliance with such offer are purchased or exchanged, then only that portion
of the shares covered by a NQSO as results from multiplying such shares by a
fraction, the numerator being the number of Common Shares acquired pursuant to
the offer and the denominator being the number of Common Shares tendered in
compliance with such offer, shall be used to determine the payment
thereupon.  To the extent that all or any portion of a Stock Option shall be
affected by this provision, those portions of the NQSO shall be terminated.


8.4           Notwithstanding paragraphs 8.1 and 8.3 of this Section 8, the
Committee may, by unanimous vote and resolution, unilaterally revoke the
benefits of the above provisions, provided however, that such vote is taken no
later than ten business days following public announcement of the intent of an
offer or the change of control, whichever occurs earlier.


9.             Amendment and Termination of Plan


9.1           The Board may at any time suspend or terminate the Plan in whole
or in part or amend it from time to time in such respects as the Board may deem
appropriate and in the best interest of the Company.


9.2           No amendment, suspension or termination of this Plan shall,
without the Optionee's consent, alter or impair any of the rights or obligations
under any Stock Option theretofore granted to him under the Plan.


9.3           The Board may amend the Plan, subject to the limitations cited
above, in such manner as it deems necessary to permit the granting of Stock
Options meeting the requirements of future amendments or issued regulations, if
any, to the Code.
 
 
11

--------------------------------------------------------------------------------

 


9.4           No NQSO may be granted during any suspension of the Plan or after
termination of the Plan.


10.           Government and Other Regulations


10.1           The obligation of the Company to issue, transfer and deliver
Common Shares for Stock Options exercised under the Plan shall be subject to (i)
all applicable laws, regulations, rules, orders and approval which are then in
effect and required by the relevant stock exchanges on which the Common Shares
are traded and by government entities as set forth below; and (ii) the
advisements of the Committee, in its sole discretion.  Specifically, in
connection with the Securities Act of 1933, as amended, upon exercise of any
Stock Option, the Company shall not be required to issue Common Shares unless
the Committee has received evidence it found satisfactory, to the effect that
the Optionee will not transfer such shares except pursuant to a registration
statement in effect under such Act or unless an opinion of counsel satisfactory
to the Company has been received by the Company to the effect that such
registration is not required.  Any determination in this regard by the Committee
shall be final, binding and conclusive.  The Company may, but shall in no event
be obligated to, take any other affirmative action in order to cause the
exercise of a Stock Option or the issuance of Common Shares pursuant thereto to
comply with any law or regulation of any government authority.


11.           Miscellaneous Provisions


11.1           No person shall have any claim or right to be granted a Stock
Option or Common Stock under the Plan, and the grant of a NQSO or Common Stock
under the Plan shall not be construed as giving an Optionee or Common
Stockholder the right to be retained by the Company.  Furthermore, the Company
expressly reserves the right to at any time terminate its relationship with an
Optionee for or without cause, free from any liability, or any claim under the
Plan, except as provided herein, in an option agreement, or in any agreement
between the Company and the Optionee.


11.2           Any expense of administering this Plan shall be borne by the
Company.


11.3           The payment received from an Optionee from the exercise of Stock
Options under the Plan shall be used for general corporate purposes of the
Company.


11.4           The place of administration of the Plan shall be in the State of
Delaware, and the validity, construction, interpretation, administration and
effect of the Plan and of its rules and regulations, and rights relating to the
Plan, shall be determined solely in accordance with the laws of the State of
Delaware.


11.5           Without amending the Plan, grants may be made to persons who are
foreign nationals or employed outside the United States, or both, on such terms
and conditions, consistent with the Plan's purpose, different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to create equitable opportunities given the differences in tax laws in
other countries.
 
 
12

--------------------------------------------------------------------------------

 


11.6           In addition to such other rights of indemnification as they may
have as members of the Board or the Committee, the members of the Committee
shall be indemnified by the Company against all costs and expenses reasonably
incurred by them in connection with any action, suit or proceeding to which they
or any of them may be a party by reason of any action taken or failure to act
under or in connection with the Plan or any Stock Option granted thereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by an independent legal counsel selected by the Company) or paid by
them in satisfaction of a judgment in any such action, suit or proceeding,
except a judgment based upon a finding of bad faith;  provided that, upon the
institution of any such action, suit or proceeding, a Committee member shall, in
writing, give the Company notice thereof and an opportunity, at its own expense,
to handle and defend the same, with counsel acceptable to the Optionee, before
such Committee member undertakes to handle and defend it on his own behalf.


11.7           Stock Options may be granted under this Plan from time to time,
in substitution for stock options held by employees of other corporations who
are about to become employees of the Company as the result of (i) a merger or
consolidation of the employing corporation with the Company; (ii) the
acquisition by the Company of the assets of the employing corporation; or (iii)
the acquisition by the Company of stock of the employing corporation as a result
of which it becomes a subsidiary of the Company.  The terms and conditions of
such substitute stock options so granted may vary from the terms and conditions
set forth in this Plan to such extent as the Board of Directors of the Company
at the time of grant may deem appropriate to conform, in whole or in part, to
the provisions of the stock options in substitution for which they are granted,
but no such variation shall be such as to affect the status of any such
substitute stock option as a stock option under Section 422A of the Code.


11.8           Notwithstanding anything to the contrary in the Plan, if the
Committee finds by a majority vote, after full consideration of the facts
presented on behalf of both the Company and the Optionee, that the Optionee has
been engaged in fraud, embezzlement, theft, insider trading in the Company's
stock, commission of a felony or proven dishonesty in the course of his
association with the Company, any subsidiary corporation which damaged the
Company, or any subsidiary corporation, or for disclosing trade secrets of the
Company or any subsidiary corporation, the Optionee shall forfeit all
unexercised Stock Options and all exercised NQSO's under which the Company has
not yet delivered the certificates and which have been earlier granted to the
Optionee by the Committee.  The decision of the Committee as to the cause of an
Optionee's discharge and the damage done to the Company shall be final.  No
decision of the Committee, however, shall affect the finality of the discharge
of such Optionee by the Company or any subsidiary corporation in any manner.
 
12.           Written Agreement


12.1           Each Stock Option granted hereunder shall be embodied in a
written Stock Option Agreement which shall be subject to the terms and
conditions prescribed above and shall be signed by the Optionee and by the
President or any Vice President of the Company, for, in the name and on behalf
of the Company.  Such Stock Option Agreement shall contain such other provisions
as the Committee, in its discretion shall deem advisable.
 
 
13

--------------------------------------------------------------------------------

 
 
Number of Shares: ______________________________   Date of Grant:
______________________________


FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT


AGREEMENT made this 16th day of September, 2013 , between 
______________________________ (the “Optionee”), and Attitude Drinks
Incorporated, a Delaware corporation (the “Company”).


1.             Grant of Option


The Company, pursuant to the provisions of the 2013 Stock Compensation and
Incentive Plan (the “Plan”), adopted by the Board of Directors on September 16,
2013, hereby grants to the Optionee, subject to the terms and conditions set
forth or incorporated herein, an option to purchase from the Company all or any
part of an aggregate of  __________ shares of its $.00001 par value common
stock, as such common stock is now constituted, at the purchase price of $.004
per share.  The provisions of the Plan governing the terms and conditions of the
Option granted hereby are incorporated in full herein by reference.


2.             Exercise


The Option evidenced hereby shall be exercisable in whole or in part on or after
__________ and on or before __________, provided that the cumulative number of
shares of common stock as to which this Option may be exercised (except in the
event of death, retirement, or permanent and total disability, as provided in
paragraph 6.9 of the Plan) shall not exceed the following amounts:
 
Cumulative Number of Shares
  Prior to Date (Note Inclusive of)

                                                                                      
The Option evidenced hereby shall be exercisable by the delivery to and receipt
by the Company of (i)  written notice of election to exercise, in the form set
forth in Attachment B hereto, specifying the number of shares to be
purchased;  (ii)  accompanied by payment of the full purchase price thereof in
cash or certified check payable to the order of the Company, or by fully paid
and non-assessable common stock of the Company properly endorsed over to the
Company, or by a combination thereof (as applicable), and  (iii)  by return of
this Stock Option Agreement for endorsement of exercise by the Company on
Schedule I hereof.  In the event that fully paid and non-assessable common stock
is submitted as whole or partial payment for shares to be purchased hereunder,
such common stock will be valued at their Fair Market Value (as defined in the
Plan), on the date such shares received by the Company are applied to the
payment of the exercise price.
 
 
14

--------------------------------------------------------------------------------

 


3.             Transferability


The Option evidenced hereby is not assignable or transferable by the Optionee
other than by the Optionee's will or by the laws of descent and distribution, as
provided in paragraph 6.9 of the Plan.  The Option shall be exercisable only by
the Optionee during his lifetime.


____________________________________________
 

 
By:
   
Name:
  ATTEST:  Title:  


____________________________________________
Secretary


Optionee hereby acknowledges receipt of a copy of the Plan, attached hereto and
accepts this Option subject to each and every term and provision of such
Plan.  Optionee hereby agrees to accept as binding, conclusive and final, all
decisions or interpretations of the Board of Directors administering the Plan on
any question arising under such Plan.  Optionee recognizes that if Optionee's
employment with the Company or any subsidiary thereof shall be terminated
without cause, or by the Optionee, prior to completion or satisfactory
performance by Optionee (except as otherwise provided in paragraph 6 of the
Plan), all of the Optionee's rights hereunder shall thereupon
terminate.  Further, Optionee hereby agrees that pursuant to paragraph 6 of the
Plan, this Option may not be exercised while there is outstanding to Optionee
any unexercised Stock Option granted to Optionee before the date of the grant of
this Option.
 

Dated: _________
 
       
Optionee
             
 
     
Print Name
                     
Address
                     
Social Security No.
 

 
 
15

--------------------------------------------------------------------------------

 


ATTACHMENT B


NOTICE OF EXERCISE



To:           ____________________________________________


(1)      The undersigned hereby elects to purchase ________ shares of Common
Shares (the “Common Shares”), of __________________, a Delaware corporation
pursuant to the terms of the attached Non-Qualified Stock Option Agreement, and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.
 
(2)      Please issue a certificate or certificates representing said shares of
Common Shares in the name of the undersigned or in such other name as is
specified below:
 

 
 
       
(Name)
             
 
     
(Address)
         

 
Dated: _________
 

 
 
       
Signature
 

 

Optionee:  
 
Date of Grant:          
 



 
16

--------------------------------------------------------------------------------

 


SCHEDULE I


DATE
SHARES
 PURCHASED
PAYMENT
RECEIVED
UNEXERCISED
SHARES
REMAINING
ISSUING
OFFICER’S
INITIALS
                                                                               
                                                                               
         

 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT B


[Form of]
STOCK OPTION CERTIFICATE


This Stock Option Certificate confirms the grant by Attitude Drinks
Incorporated, a Delaware corporation (“ATTD”) of certain stock options as of
September 16, 2013 to the RECIPIENT, as defined below, to increase the
RECIPIENT’S proprietary interest in the success of ATTD and thereby encouraging
the RECIPIENT to maintain the current relationship with ATTD.
 
ATTD grants to the RECIPIENT ______________________ - stock options to purchase
____________ shares of common stock at $.004 per share expiring September 16,
2018 and shall vest immediately in RECIPIENT.
 
IN WITNESS WHEREOF, this Stock Option Certificate has been executed and
delivered this 16th day of September 2013 by the undersigned.
 

 
Attitude Drinks Incorporated
           
By:
      Name: Roy G. Warren     Title: President  

 
18


--------------------------------------------------------------------------------

 